DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (herein after: “arguments”) filed 8/18/2022 have been fully considered but they are not persuasive. The arguments at page 3 provide substantially the grounds for traversing previous claim rejections as found in Office action dated 5/19/2022. The arguments allege that “Furthermore, referring to Wan FIG. 1, above, the cache structure 114 is a separate structure that is adjacent to the block 1 (106). In other words, the cache structure 114 may be a part of the device 100, but it cannot possibly be considered within the block 1 (106). On the other hand, the claimed buffer pages are a part of the memory block, which is clearly disclosed in independent claim 1.” Yet, the teachings of Wan include, as found at least in FIG. 1 and [0037], that the cache (buffer pages) 114 are not only adjacent to block 106, but are “coupled” to such block, and are operable to “hold data” “when the 3D-NAND device 100 is operated. That is, block 106 and cache 114 are part and parcel of Plane 1 (102) which is part of device 100. That is, Plane 1 comprises 106 and 114; 106 and 114 are not constituents, components that work independently from one another; rather, 106 and 114 are integral, inseparable parts of the whole Pane 1, and operable to work inseparably. Therefore, one of ordinary skill in the relevant art may conclude that while 114 “cannot possibly be considered within the block 1 (106),” 114 and 106 cannot possibly not be considered within Plane 1 (102). 
Moreover, even if the argument’s allegations are considered valid, which this Office action does not concede in the least, the teachings of Park (US 20220100622) make the argument’s allegations moot: there is prior art evidence that include memory blocks that include both main area of memory cells and buffer (spare and/or redundant) areas of memory cells, as found in at least FIG. 2. Moreover, as found in at least [0043] and [0044], such memory cells, both main and spare, may be single-level cells and/or multi-level cells; “the main area may be contiguous with the spare area. For example, the main area and the spare area may be interlaced with one another.” And at least [0045] provides evidence that such memory in memory cell array 210 may include a three-dimensional (3D) memory cell array, which may include a plurality of NAND strings. NAND-type memory is non-volatile memory. [0036] discloses “the memory cells may include flash memory cells”; “the memory cells include NAND flash memory cells.”
Lastly, relevantly and complementarily, Li (US 10977173) teaches in regard to cache memory cells, “wherein the memory cells are non-volatile.” (emphasis added)
In conclusion, the teachings of Park and Li at the very least obviate the claimed invention, as amended dated 8/18/2022; and therefore, this Office action is made FINAL.
Allowable Subject Matter
Claim(s) 2, 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the peripheral circuit is configured to: invert the first page data and perform the SLC program on the inverted first page data in a first inversion buffer page 5among the plurality of buffer pages; and invert the second page data and perform the SLC program on the inverted second page data in a second inversion buffer page among the plurality of buffer pages; while in regard to claim(s) 12-13, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the peripheral circuit is configured to: wherein the performing of the first SLC program operation comprises: programming the first program data in a first buffer page 5among the buffer pages in an SLC method; and inverting the first program data and programming the inverted first program data in a first inversion buffer page among the buffer pages in the SLC method; wherein the performing of the second SLC program operation comprises: programming the second program data in a second buffer page among the buffer pages in the SLC method; and inverting the second program data and programming the 15inverted second program data in a second inversion buffer page among the buffer pages in the SLC method.
Claim(s) 3-9 and 14-16 depend from claim(s) 2 and 12-13, and as such are also objected for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-11 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20220093193 to Wan (“Wan”) in view of U.S. Patent/Publication No. 20220100622 to Park et al. (“Park”), and further in view of US Patent No. 10977173 to Li et al. (“Li”).  	
As to claim 1, Wan teaches a semiconductor memory device comprising: a memory block including a plurality of memory cells (As found in at least FIG. 1: at least memory block 106; anyone of blocks 106, 108, 110 and 112 including plurality of memory cells as found in at least FIG. 3); and a peripheral circuit configured to perform a program 5operation on the memory block (As found in at least FIG. 14: peripheral circuit comprising at least 1030, 1016, 1012, 1014, 1022, 1014, 1010, 1008, 1018 to program 1004), wherein the memory block includes a plurality of normal pages and a plurality of buffer pages (As found in at least FIG. 1: normal pages in 106 and buffer pages in 114), each of the plurality of normal pages includes memory cells that store N bits of data (N being a natural number that is equal to or greater than 2) and 10each of the plurality of buffer pages includes memory cells that store one bit of data (As found in at least FIGS. 1, 4-5, and [0043], [0044], [0045]: buffer pages such as 506, 508, 510 store single lower, middle and upper bit; while normal page, such as triple level cell (TLC) stores the combination of bits as found in at least FIG. 4), and wherein the peripheral circuit is configured to: receive a first page data and perform a single level cell (SLC) program on the first page data in at least a first 15buffer page among the plurality of buffer pages; receive a second page data and perform the SLC program on the second page data in at least a second buffer page among the plurality of buffer pages; and perform a multiple-level program operation on a 20selected normal page among the plurality of normal pages based on the first page data that is programmed in the first buffer page and the second page data that is programmed in the second buffer page As found in at least FIGS. 1, 4-5, and [0043], [0044], [0045]: buffer pages such as 506, 508, 510 store single lower, middle and upper bit; while normal page, such as triple level cell (TLC) stores the combination of bits as found in at least FIG. 4).
Section (2) above in this Office action is referenced herein fully and completely, and made part of the claim rejection.
Wan and Park and Li are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory that may include non-volatile type memory and also include main memory areas and buffer, or spare or back-up memory areas.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Wan as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Park and Li also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: While Wan provides teachings of main and cache (buffer) areas that are adjacent to each other and are part and parcel of a memory plane, Park further provides evidence that such main and buffers areas can be part of a block; and Li provides teachings that such buffer areas can include cache memory cells that are non-volatile memory cells.  
Therefore, it would have been obvious to combine Wan with Park and Li  to make the above modification.
As to claim(s) 10-11, see rejection to at least claim 1; moreover, the method is inherently taught by the apparatus.
Section (2) above in this Office action is referenced herein fully and completely, and made part of the claim rejection.
As to claim(s) 17, see rejection to at least claim 1.
Section (2) above in this Office action is referenced herein fully and completely, and made part of the claim rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827